FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ASSOCIATION OF IRRITATED                
RESIDENTS, an unincorporated
association; EL COMITÉ PARA EL
BIENESTAR DE EARLIMART, an
unincorporated association;
COMMUNITY & CHILDREN’S
ADVOCATES AGAINST PESTICIDE
POISONING, an unincorporated
association,                                 No. 09-71383
                         Petitioners,
                                              EPA No.
                                            EPA-R09-OAR-
                  v.
                                              2008-0677
UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY; LISA JACKSON,
in her official capacity as
Administrator of the U.S. EPA;
LAURA YOSHII, in her official
capacity as Regional Administrator
of Region IX of the U.S. EPA,
                        Respondents.
                                        




                             1559
1560        ASSOC.   OF IRRITATED   RESIDENTS v. EPA


NATURAL RESOURCES DEFENSE                    No. 09-71404
COUNCIL, INC.,                                  EPA No.
                      Petitioner,            EPA-R09-OAR-
               v.                             2008-0677
UNITED STATES ENVIRONMENTAL                 ORDER FURTHER
PROTECTION AGENCY,                            AMENDING
                     Respondent.
                                              OPINION

                 Filed February 13, 2012

  The amended opinion for this case, filed on January 27,
2012, is further amended as follows:

  On page 773, line 10: <and sanction clocks> is deleted.